Filed 12/30/22 In re A.S. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                             DIVISION TWO


 In re A.S., a Person Coming Under                                      B320026
 the Juvenile Court Law.

 LOS ANGELES COUNTY                                                    (Los Angeles County
 DEPARTMENT OF CHILDREN                                                Super. Ct. No.
 AND FAMILY SERVICES,                                                  19CCJP02108A)

           Plaintiff and Respondent,

           v.

 ASHLEY S.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Jean M. Nelson, Judge. Affirmed.
      Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Dawyn R. Harrison, Interim County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Senior Deputy
County Counsel, for Plaintiff and Respondent.
      Ashley S. (Mother) appeals a court order terminating her
parental rights to her child, A.S. (Welf. & Inst. Code, § 366.26.)1
Mother contends that her rights should not have been terminated
because (1) she regularly visited A.S., who would benefit from
continuing the relationship (id., subd. (c)(1)(B)(i)), and (2) the
requirements of the Indian Child Welfare Act (ICWA) are unmet.
(25 U.S.C.S. § 1901 et seq.; Welf. & Inst. Code, § 224 et seq.) We
find no error.
       Mother consistently visited; however, substantial evidence
shows that A.S. is upset by the visits and does not want to see
Mother more often. After years of services, Mother’s visits are
still monitored, owing to her mental health and drug issues. To
A.S.’s detriment, Mother “sought to undermine” the foster home
where A.S. has lived since she was 10 weeks old. (In re Caden C.
(2021) 11 Cal.5th 614, 637–638 (Caden).) There was no showing
that A.S. would be harmed by severing their relationship.
       Any deficiency in the ICWA inquiry did not cause a
miscarriage of justice. (Cal. Const., art. VI, § 13.) Mother denied
Indian ancestry; no evidence shows that her denials are incorrect
or that A.S. has Indian ancestry. Because there is no reason to
believe A.S. is Indian, any failure to inquire of extended family
members was harmless. We affirm.




      1 Undesignated statutory references are to the Welfare and
Institutions Code.



                                    2
           FACTS AND PROCEDURAL HISTORY
                          Prior Appeals2
       A.S. was born in January 2019. Two months later, Mother
was hospitalized under section 5150. Disturbed by A.S.’s crying,
she “was screaming at the child to ‘shut up’ and observed [A.S.]
stiffen up in fear.” She did not want to harm A.S. and “called for
help before things ‘escalated.’ ” Mother yelled obscenities at a
social worker (CSW) from respondent Los Angeles County
Department of Children and Family Services (DCFS), who took
A.S. into protective custody. (In re A.S., supra, B298229.)
       Mother has a history of mental illness and attempted
suicide. She is estranged from family and smokes marijuana to
calm herself. She took A.S. to the hospital a month after birth;
the baby was dehydrated and so underweight that her ribs were
showing. Mother “had thoughts of hurting” A.S. but did not act
on them. She was filled with anxiety and had yelled at A.S., who
would not stop crying. Before police came to take her to the
hospital, Mother was on the phone with psychiatric emergency
services for over seven hours. (In re A.S., supra, B298229.)
       After A.S. was returned to her care, Mother called DCFS
incessantly to threaten any CSW who might come to her home to
assess A.S.’s welfare. Concerned, DCFS obtained a removal order



      2 In this section, we summarize facts from Mother’s prior
appeals: In re A.S. (May 1, 2020, B298229 [nonpub. opn.]
(addressing jurisdiction and disposition); In re A.S. (Oct. 30,
2020, B304450 [nonpub. opn.] (from an order declining to give
Mother custody at the six-month review hearing); and
In re A.S. (May 17, 2021, B308364 [nonpub. opn.] (from an order
declining to return A.S. to Mother’s custody at the 12-month
review hearing).


                                   3
for A.S.; Mother cursed and threatened the CSW who carried out
the order. DCFS filed a petition alleging that A.S. is at risk of
serious harm because Mother cannot provide regular care or
protect or supervise A.S. owing to mental illness, postpartum
depression, and use of marijuana. The court detained A.S.
because Mother posed a substantial threat to her and ordered
monitored visits at the DCFS office because Mother made threats
against A.S.’s caregivers. (In re A.S., supra, B298229.)
       Mother did not understand why she was involuntarily
hospitalized when she felt overwhelmed and needs parenting
help. At age 12, she was depressed from being bullied and
attempted suicide. She said, “I do not have any family member
or friend for support.” A.S.’s father did not visit or provide care
or financial support. (In re A.S., supra, B298229.)
       Mother became “tense and nervous” during visits with A.S.
She felt safe and supported by DCFS staff in the visiting room
and was frustrated that A.S. is bonding with the caregivers.
Mother did not disclose her marijuana use to her psychiatrist,
who “highly does NOT recommend for mother to mix her current
psychotropic medications with marijuana since that will prevent
her having effective outcome from her medications to address her
current mental health needs.” She continued to panic when A.S.
cried during visits. (In re A.S., supra, B298229.)
       Mother brought a stroller containing cat feces to a visit.
A.S.’s maternal grandfather (MGF), who has a minimal
relationship with Mother, told DCFS he found cat feces all
around her home and asked DCFS to assess whether the home is
safe for a baby. MGF voiced concern about Mother’s history of
substance abuse. (In re A.S., supra, B298229.)




                                    4
       The court sustained the petition on May 23, 2019, citing
Mother’s mental health problems and marijuana use, which
interferes with prescribed medication. The unsanitary condition
of her home “reflects a problem with [her] mental health” and is
unsafe for an infant. The court declared A.S. a dependent,
removed her from parental custody, and ordered Mother to take
prescribed medications and participate in random drug testing, a
parenting program, and counseling. Visits with A.S. were
monitored. Mother appealed. We affirmed the jurisdictional
findings and disposition. (In re A.S., supra, B298229.)
       After disposition, Mother received assistance during visits.
She was upset that A.S. slept during visits. She blamed DCFS
for her problems. During a visit, Mother was upset when A.S.
cried and kicked away a bottle of formula. Despite being told
that A.S. did not want to eat, Mother “ ‘attempted to force the
bottle into [A.S.’s] mouth when she was crying extremely loud.’ ”
The monitor told Mother not to “ ‘force feed’ ” the baby; Mother
objected that she was not forcing A.S. A.S. stopped crying when
Mother laid her down, then resumed when Mother picked her up.
(In re A.S., supra, B304450.)
       Mother tested positive for marijuana and amphetamine.
She denied marijuana use, attributed the amphetamine result to
her Adderall medication, and failed to appear for the next four
drug tests. Mother tried to feed A.S. pureed food while she cried;
the baby gagged. Mother then tried a bottle until the monitor
told her that A.S. did not want to eat. Mother had to be coached
how to calm A.S. (In re A.S., supra, B304450.)
       Mother had assistance to keep a safe home but gave “lots of
excuses to postpone the cleaning and sanitizing [of] her home.”
There was cat litter strewn about. Mother did not understand




                                    5
the gravity of the situation or do basic cleaning, and the home
was unsafe for A.S. CSW saw a sewing needle on the floor and an
unclean carpet. Mother said she spreads a blanket on the floor to
cover everything. (In re A.S., supra, B304450.)
       In August 2019, the court ordered DCFS to assess if Mother
can have unmonitored visits or custody of A.S. Though she was
taking medication and attending psychiatric appointments,
Mother’s psychologist stated that she “made very little progress”
and cannot complete tasks. (In re A.S., supra, B304450.)
       Police responded to a violent dispute in Mother’s home.
Her roommate Christina Z. threatened the lives of Mother,
Mother’s cat, and A.S.; while armed with a knife, she bit and
scratched Mother. Christina said Mother photographed the
foster parents’ license plate to locate their home, with plans to
kidnap A.S. and murder the caregivers. Mother allegedly bound,
injured, and threatened to kill Christina, who escaped and called
police. She accused Mother of using drugs, prostitution, and
wanting custody of A.S. so she could receive welfare benefits to
buy drugs. (In re A.S., supra, B304450.)
       Mother said she picked up Christina in the streets to live in
her home. DCFS was concerned that Mother lives with, in her
words, a “convicted felon” and “psychotic.” Mother did not advise
DCFS that Christina was in her home. Their altercation showed
Mother’s poor judgment and reflects on her mental stability. In
October 2019, the court denied Mother’s request for unmonitored
visits. (In re A.S., supra, B304450.)
       Mother blamed DCFS for her shortcomings. She did not
“take [A.S.’s] cues.” When A.S. spat out food, Mother insisted she
finish the jar. Mother told A.S., “I would appreciate it if you
didn’t look at [foster father] like he’s your mother; it really hurt




                                    6
my feelings.” At a visit, Mother stared at A.S. for five or six
minutes in silence, until the monitor directed her to read to A.S.
Mother fed the baby in a rush with large spoonfuls, then objected
when told to slow down and reduce the portion so that A.S. would
not spit it out. (In re A.S., supra, B304450.)
       The agency monitoring Mother’s visits said she is “more
confident and less anxious.” Her relationship with the foster
family was strained after she photographed their car and license
plate. She tested positive for amphetamine, due to her Adderall
prescription, which her psychiatrist believes helps her focus. She
participated in services but her mental stability and limited
support system continued to be a concern. She visited A.S. twice
a week and wished to see her more often, but still needed
coaching with A.S., especially with food. She also needed
coaching to clean her house. (In re A.S., supra, B304450.)
       At a contested review hearing in December 2019, the court
noted Mother’s efforts and progress but found that returning A.S.
posed a substantial risk of detriment to the child’s safety,
protection, or well-being; Mother “is not yet in substantial
compliance with the case plan” despite some progress toward
alleviating the causes necessitating placement. Mother appealed
the denial of her request for custody. This court affirmed,
concluding that Mother had not eliminated the conditions leading
to A.S.’s removal, and taking “an incremental approach” was not
an abuse of discretion. (In re A.S., supra, B304450.)
       In February 2020, DCFS suspected Mother was using
drugs. She did not comply with directions to resume drug
testing. She consistently visited A.S. but forgot necessities,
including food, and once stuffed A.S.’s diapers with paper towels
after forgetting diapers and refusing the ones provided by A.S.’s




                                   7
caregivers. She had trouble when A.S. was fussy and said odd
things such as “your grandfather is basically dead to us,” which
A.S. did not understand. Her house had piles of cat litter and
“stuff,” which prevented visits from taking place there. (In re
A.S., supra, B308364.)
       Mother did not consent to services recommended by A.S.’s
doctor in 2019 because she did not want A.S.’s caregivers to
participate. At uncoached visits, she was “observed to have
difficulty with the child.” The court denied Mother’s request for
unmonitored visits in June 2020 because she “often and recently
acted in erratic ways,” tested positive for marijuana and missed
tests. She accused the drug lab of using “dirty pee” and faking
her failure to test; she accused DCFS of instructing the lab to
alter her urine samples; and accused the caregivers of trying to
“steal” A.S. She stopped attending psychotherapy. (In re A.S.,
supra, B308364.)
       At the 12-month hearing in October 2020, Mother asked
the court to return A.S. to her care. The court denied Mother’s
request because of her positive drug tests. Over the objections of
DCFS, the court ordered unmonitored visits. On appeal, we
affirmed the court’s order. (In re A.S., supra, B308364.)
              Subsequent Reports and Proceedings
       In November 2020, DCFS asked the court to reinstate visit
monitoring. Mother yelled at CSW, who was trying to arrange
visits; CSW had to hang up the phone. At an unmonitored visit,
A.S. hit her head and sustained an abraded, swollen lip. Two
weeks later, she returned from Mother’s home with abrasions on
her spine and shoulder. Mother said the caregivers caused the
injuries. She twice tested positive for methamphetamine, and
accused CSW, the drug testing lab, and A.S.’s doctors of bias.




                                   8
Mother prevented A.S. from seeing development experts. DCFS
felt Mother’s mental health issues persisted. She uses drugs and
believes DCFS plans “to sell” A.S.
       The court reinstated visit monitoring and ordered Mother
to test for drugs weekly and undergo a psychological evaluation.
It transferred educational rights to A.S.’s caregivers. In
February 2021, a USC mental health evaluator reported that
Mother has a personality disorder, trauma and stress disorder,
cannabis use disorder, substance abuse disorder with presumed
stimulant use, and attention deficit/hyperactivity disorder
(ADHD). Her mental conditions could interfere with her ability
to safely parent A.S.
       The report details the course of DCFS proceedings. It notes
that Mother’s positive tests for methamphetamine resulted from
use of the drug, not from any over-the-counter medication.
Mother blamed her positive results for cannabis on her proximity
to someone who uses it, and attributed her methamphetamine
results to Nyquil, Adderall, or alteration of her urine sample by
the drug testing lab.
       The evaluation states that Mother was diagnosed with
ADHD in childhood; she reported long-standing “issues with
mood” and a suicide attempt at age 12. She did not medicate for
her conditions for over a decade, until the DCFS case began. Her
toxicology test results suggest that she does not take Adderall
consistently. Mother had no idea why this case is still underway.
She said she responded to DCFS “bullying” with anger. Now, she
tries to compliment DCFS staff, though she doubts they are
trying to help her.
       The evaluator opined that Mother’s mental conditions could
impair parenting by affecting bonding or her ability to monitor or




                                   9
supervise A.S. It could cause distress to the child and result in
missed appointments and limited care, treatment, and education.
Lack of family support is a concern. A.S.’s developmental delays
demand a high level of parental attention, patience, and care.
Mother has low tolerance of frustration, high emotional
reactivity, and lacks empathy. This affects her interactions with
DCFS and willingness to secure recommended care for A.S.
Substance abuse significantly impacts parenting. A.S. is at risk
of inconsistent care and supervision from Mother’s functional
deficits, if they remain untreated.
       The evaluator recommended that Mother have weekly
psychotherapy with someone trained in personality disorders,
trauma, and substance abuse; a long-term substance abuse
treatment program; psychiatric medication with monitoring for
adherence; parenting programs; and supervised visitation with
A.S. Future reunification would depend on Mother’s adherence
with court orders and treatment, and demonstration of effective
parenting skills.
       In a status review, DCFS reported that on April 4, 2019,
Mother signed a Parental Notification of Indian Status
(ICWA-020) form, and the court found no reason to know A.S. is
an Indian Child; she was ordered to keep DCFS, the court, and
her attorney aware of any new information relating to ICWA
status. The court also determined that Steven R. is A.S.’s alleged
father.
       A.S., age two, is well cared for; her caregivers take her to
medical visits and arranged for development services once they
obtained educational rights. A.S.’s speech is progressing; she can
now put words together. She receives services to address self-
harming behavior at bedtime.




                                   10
       Mother lives with a friend and is reconnecting with MGF.
She participates in services, takes prescribed medications, and
insists that she never used methamphetamine. DCFS agreed to
monitor longer visits and Mother agreed to have positive
communications with DCFS. Her coached visits with A.S. are
consistent and go well. Mother said she saw “drugs” between
A.S.’s toes, which CSW observed was lint from the child’s socks.
The whereabouts of A.S.’s alleged father are unknown. Mother
has a tense relationship with the caregivers, who said she made
false accusations about them. They asked that Mother’s virtual
visits with A.S. be monitored. Mother was angry that A.S. called
her caregiver “daddy.”
       DCFS wrote that Mother genuinely loves A.S., visited
consistently, and improved her parenting skills. However, “it
appears that mother continues to struggle with mental health
issues and drug use, which [affect] behavior and instability.”
DCFS reported that in April to May 2021, Mother tested positive
for marijuana four times and failed to test once. DCFS asked the
court to terminate reunification services.
       At the hearing on May 17, 2021, DCFS argued that Mother
has not progressed after more than two years of services. The
sustained petition relates to her mental health and marijuana
use, yet she continues to use marijuana, in high amounts, and
has not seen her therapist since June 2020. Mother believes she
reached her treatment goals, but her mental health evaluation
recommends weekly therapy to address personality disorders and
substance abuse. Mother is self-medicating and creating
impediments to reunification.
       Counsel for A.S. asked the court to terminate Mother’s
services. After acknowledging Mother’s love for A.S., counsel




                                 11
argued she has not made substantial progress. She recently used
marijuana and is not adherent with prescribed medication. She
“is not grounded in reality which poses a risk to the child,”
fabricated accusations against the caregivers and her therapist,
and harmed A.S. by refusing developmental services.
       Mother addressed the court. She denied ever taking
methamphetamine and said she uses marijuana to help cope with
the “meth accusations” and the dependency proceeding.
       Mother’s counsel argued that DCFS did not provide
reasonable services. Mother participated in the case plan and
had meaningful visitation. She denied using methamphetamine.
Even if her positive drug tests are correct, DCFS failed to show
that Mother’s drug use affects her ability to parent or poses a risk
to A.S. The mental health report ruled out psychotic disorders.
Her thinking is logical and any conflict she has with DCFS is
caused by stress. She and A.S. have a strong bond. Mother was
not assisted in finding a therapist who specializes in personality
disorders.
       The court terminated services because “the problems that
brought the case in persist with little or no change over time.”
Mother is using a “really high” amount of marijuana “as a crutch
and to self-medicate,” though it interferes with her prescribed
medication. She does not regularly take Adderall. The court
cited Mother’s conflicts with the caregivers, the visitation
monitor, and DCFS as showing a mental health problem. She
“elevates quickly” when confronted or challenged, and children
present daily challenges as they become independent. A.S. “is a
very young child, so Mother’s mental health must be more stable
than it has been.”




                                   12
      The court praised Mother for seeking help when she had an
aggressive response to her newborn, but “she has not been able to
progress further.” The mental health evaluation showed the
same problems that were present when the case started.
Mother’s “overreaction to basic things and people” affect “her
judgment and ability to parent.” Her refusal to obtain
developmental services for A.S. “because she was angry and
frustrated that the caregivers have developed a bond” with A.S.
“was not in the best interest of her child.”
      The court concluded that returning A.S. to Mother’s
physical custody would create a substantial risk of detriment,
DCFS made reasonable efforts to offer Mother services, and her
progress was not substantial. It set a hearing to select a
permanent plan. Mother’s visits must be monitored.
      After the hearing, DCFS attempted to locate alleged father
Steven R., but was unsuccessful without having his birthdate.
He never visited A.S. or contacted DCFS. The court ordered
notice by publication.
      DCFS submitted a report for the section 366.26 hearing.
A.S. had a “steady weight gain” and growth, despite Mother’s
insistence that she is underweight. Mother threatened to sue the
pediatrician and DCFS. A.S. developed language skills with
speech therapy and receives services for self-harming behavior.
      A.S. is adoptable. Her caregivers are approved for adoption
and wish to provide a permanent and loving home. She has lived
with them since she was 10 weeks old and they are bonded.
DCFS recommended adoption as the permanent plan. Mother
and A.S. enjoy each other’s company during monitored visits.
She still panics when A.S. cries. The court continued the section




                                  13
366.26 hearing, at Mother’s request, and ordered a bonding
study.
       While awaiting the bonding study, DCFS reported that A.S.
refers to the caregivers as her parents. Her language skills have
increased, with use of multiword sentences and good enunciation.
During a visit, Mother became upset when A.S. referred to the
caregiver as “mom.” Mother told A.S. that the caregiver “is a
thief. She wants to steal you from me.” CSW reprimanded
Mother, who would not listen. She was “angry and loud.” CSW
warned Mother not to “badmouth” the caregivers in front of A.S.
Mother replied that if A.S. refers to the caregivers as her parents,
she “will continue to let [A.S.] know that they are thieves.” She
feels they are “lying to the child saying they are her family.”
Mother complained that A.S. used the word “vagina,” saying the
caregivers “must be exposing her to inappropriate sexual
behavior and must be raping her.” The monitor did not hear A.S.
use that word. Mother threatened to “sue everyone.” DCFS
received a referral alleging child abuse by the caregivers but
rejected it as Mother’s effort to jeopardize A.S.’s placement. CSW
fears Mother has a negative impact on A.S., who is closely bonded
to the caregivers.
       At a hearing, the court said it was “very concerned [Mother]
is trying to sabotage the placement” and instructed the visitation
monitor to end visits when Mother says anything inappropriate.
       In February 2022, DCFS reported that it took A.S. to
monitored visits, twice a week, for three years. Mother said the
caregivers are teaching A.S. to be prejudiced against “fat people,”
which they denied. Mother asked CSW, “Is that why they lie and
try to steal from me? Because they are also illegally prejudiced?”
CSW tried to discuss this with Mother but she screamed and




                                   14
yelled, and CSW had to end the call. After seeing Mother, A.S.
tells her dolls, “no, no, that is not your mom.” She stops herself
when she calls the caregiver “mom” and seems confused. A.S.’s
teacher wrote that when A.S. returns to school after visiting
Mother, she is “teary-eyed” and “really upset” when asked what
is wrong. The bonding study was delayed because Mother did not
make an appointment for four months.
       The psychologist’s bonding study was filed in March 2022.
Mother admitted marijuana use but denied methamphetamine
use. She blamed DCFS and her lawyer for A.S. being in foster
care. After watching three visits, the evaluator observed that
A.S. has “a strong attachment” to the caregivers; she was
reluctant to leave them and ran to them, suddenly animated and
happy, when visits end. A.S. did not try to sit near Mother,
climbed off Mother’s lap, shook her head “no” when Mother asked
if she would like to see Mother more often, and did not reply
when Mother said, “I love you,” at the end of a visit. A.S. was
hungry, but Mother did not bring food to the visit. A.S. was not
upset when visits end. The caregivers reported that before visits
with Mother, A.S. had nightmares and “peed in her pants, though
she was fully potty trained.”
       The evaluator “was struck” that A.S. “did not make
affectionate moves” toward Mother, turning her face away three
times when Mother tried to kiss her cheek and resisting getting
in Mother’s lap. A.S. asked if she could take a treat from Mother
“home,” i.e., to the caregivers. The visitation monitor said that
after visits A.S. says she wants to “go home” or see “Muti and
Papa” (the caregivers). A.S. regressed when her usual monitor
was on vacation, suggesting that she may not feel safe with
Mother without the monitor present.




                                  15
       The study concludes that A.S.’s “primary attachments or
bonds are with the caregivers, since she has been with them since
she was 10 weeks old. . . . In her mind, they are her parents. Her
relationship with [Mother] appears to be one of a playmate or
now-familiar adult who cares about her and gives her rewards
and treats.”
       DCFS reported that Mother recorded visits with A.S. in
violation of a court order, but refused to stop when asked to do so.
She told the monitor to “call your bitch off,” referring to CSW.
Mother was upset when A.S. said, “I am going to home to see my
family,” and told the child, “I am your family.” She demanded
that A.S. be removed from the caregivers. DCFS wrote that
Mother’s visits “upset and confuse” A.S. The maternal
grandmother (MGM) spoke to CSW and asked to care for A.S.
MGM never visited A.S. in three years, saying “there were too
many cooks in the kitchen.” CSW called MGM when A.S. was
detained in 2019, but MGM did not return the call.
       The section 366.26 hearing was conducted in April 2022.
The court granted the caregivers de facto parent status, over
Mother’s objection. Mother testified that she has visited A.S.
twice a week, for two hours, for three years. They read, watch
television, play games, and paint A.S.’s nails. The relationship is
very affectionate and A.S. says, “I love you.”
       After initially stating that her relationship with DCFS is
“friendly,” Mother next said it is “contentious.” She tried to get
along but DCFS had no interest and would not help with
reunification unless the court pushed it. CSW “gaslit” Mother
when MGM called to express interest in adopting A.S. Mother
admitted having a bad relationship with the foster parents




                                   16
because they are dishonest, kept her away from A.S. for no
reason, and interfered with reunification.
       A.S.’s attorney asked the court to terminate parental
rights. A.S. would not benefit from continuing the relationship,
and “visits have had an ongoing negative effect” on her. Ending
the relationship would not be detrimental to A.S. Mother
asserted that A.S. sees Mother as her parent and is relaxed in
her presence, if not overly affectionate. DCFS focused too much
on Mother’s mental health, conflicts with CSW, and lack of
progress in treatment. Mother has been a constant presence in
A.S.’s life. DCFS argued that the focus should be on the best
interest of the child, not Mother’s interests. At Mother’s
monitored visits, A.S. sees her as a playmate or familiar adult.
A.S. views the caregivers’ home as her home, is bonded with
them, and it would not be detrimental to end visits or her
relationship with Mother.
       The court acknowledged Mother’s diligence in visiting A.S.;
however, their bond is not a substantial and positive attachment
that would significantly benefit A.S. from its continuation.
Mother is limited to structured monitored visits. A.S. clearly
views the caregivers as her primary parents, a bond that Mother
has tried to sabotage. Mother’s disruptive behavior would
continue, to A.S.’s detriment, if parental rights are not
terminated. Continued contact with A.S. “will confuse the child
more and more as she ages, as Mother tries to drive a wedge
between herself and the caregivers,” which will cause A.S. to feel
guilty and could disrupt her relationship with the caregivers
entirely. MGM and MGF have no bond with A.S., so it is too late
for them to be interested in adoption.




                                   17
       The court concluded that the benefit of adoption outweighs
any detriment from ending A.S.’s relationship with Mother. A.S.
is adoptable and thriving with her caregivers. The parental bond
exception to adoption was not proven by a preponderance of the
evidence. The court terminated parental rights and identified
the permanent plan as adoption. It ended Mother’s visits.
                            DISCUSSION
       1. Termination of Parental Rights
       At the selection and implementation hearing, the court
“shall terminate parental rights” if a child is likely to be adopted.
(§ 366.26, subd. (c)(1); In re Celine R. (2003) 31 Cal.4th 45, 49; In
re S.B. (2009) 46 Cal.4th 529, 532.)3 Adoption is the permanent
plan preferred by the Legislature. (In re Autumn H. (1994) 27
Cal.App.4th 567, 574.) “But if the parent shows that termination
would be detrimental to the child . . . the court should decline to
terminate parental rights and select another permanent plan. . . .
‘[T]he statutory exceptions merely permit the court, in
exceptional circumstances [citation], to choose an option other
than the norm, which remains adoption.’ ” (Caden, supra, 11
Cal.5th at pp. 630–631.)
       Mother asserts that parental rights cannot be terminated
because the “parental benefit exception” to the policy favoring
adoption applies. (§ 366.26, subd. (c)(1)(B)(i).) As discussed
below, the record does not support her claim.
       The parental benefit exception requires a parent to show
that (1) the parent regularly visited the child, (2) the child would
benefit from continuing the relationship, and (3) terminating the
relationship would be detrimental to the child. “[T]he exception
applies in situations where a child cannot be in a parent’s custody


      3   Mother does not dispute that A.S. is likely to be adopted.



                                     18
but where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child.” (Caden, supra, 11 Cal.5th at pp.
629–630.) It “rests on a variety of factual determinations
properly reviewed for substantial evidence [but] the ultimate
decision that termination would be harmful is subject to review
for abuse of discretion.” (Id. at p. 630.)
        The first element is satisfied. The record shows, and the
parties agree, that Mother regularly visited A.S. to the extent
permitted by court orders. Consistent visits allow a parent and
child to develop a significant, positive emotional attachment.
(Caden, supra, 11 Cal.5th at p. 632.)
        Next, we focus on A.S.’s best interest to assess if she would
benefit from continuing the relationship. This element is affected
by “ ‘[t]he age of the child, the portion of the child’s life spent in
the parent’s custody, the “positive” or “negative” effect of
interaction between parent and child, and the child’s particular
needs.’ ” (Caden, supra, 11 Cal.5th at p. 632.) Third party
witnesses, including psychologists, can provide relevant evidence
about the parent/child bond. (Id. at pp. 632–633.)
        Substantial evidence supports the court’s finding that A.S.
does not benefit from her relationship with Mother. The record
generated over three years shows that A.S. was only briefly in
Mother’s care. A month after birth, she was dehydrated and so
underweight that her ribs were showing; soon after, A.S. was
endangered by Mother’s extreme reactions to her cries. She was
detained and has spent the rest of her life out of Mother’s
custody. Mother’s visits are monitored for A.S.’s safety. A.S.’s
development was adversely impacted by Mother, who heedlessly
thwarted recommended special needs services for petty reasons.
        Witnesses provided insight into Mother’s bond with A.S.
The USC psychiatrist opined that Mother’s mental conditions



                                     19
affect her ability to bond with and safely supervise A.S. Mother
needs weekly psychotherapy and to avoid drug use. However,
she ceased psychological care in June 2020 and continues to use
marijuana; it interferes with her prescribed medication, which
she does not consistently take.
       Visits have a negative impact on A.S. She has nightmares
and urinary incontinence before visits. A.S.’s teacher wrote that
after A.S. sees Mother, she is “teary-eyed” and “upset.” A.S. acts
out her distress with dolls, saying “no, no, that is not your mom.”
Mother says derogative things to A.S. about the caregivers,
calling them “thieves” trying to “steal” her; she is playing mental
games with a three-year-old to sabotage her placement. Mother
said she intends to continue telling A.S. that the caregivers are
not her family. The bonding study shows A.S. is primarily
attached to her caregivers. The court justifiably found that
Mother’s cruel conduct is “very damaging” to A.S. Mother feels a
positive emotional attachment but A.S. “does not.”
       Finally, the court must decide if “it would be harmful to the
child to sever the relationship and choose adoption.” (Caden,
supra, 11 Cal.5th at p. 633.) The question “is how the child
would be affected by losing the parental relationship—in effect,
what life would be like for the child in an adoptive home without
the parent in the child’s life.” (Ibid.) A bonding expert may opine
whether the child would suffer from losing the biological parent
or benefit from alleviating the emotional instability and anxiety
associated with facing an uncertain future home. (Ibid.)
       Acting in the child’s best interest, the court determines
“whether the harm of severing the relationship outweighs ‘the
security and the sense of belonging a new family would confer.’
[Citation.] ‘If severing the natural parent/child relationship
would deprive the child of a substantial, positive emotional
attachment such that,’ even considering the benefits of a new



                                   20
adoptive home, termination would ‘harm[]’ the child, the court
should not terminate parental rights. . . . When the relationship
with a parent is so important to the child that the security and
stability of a new home wouldn’t outweigh its loss, termination
would be ‘detrimental to the child due to’ the child’s beneficial
relationship with a parent.” (Caden, supra, 11 Cal.5th at pp.
633–634.)
       The record shows that the benefit of a permanent adoptive
home outweighs any possible detriment posed by severing A.S.’s
relationship with Mother. The bonding study indicates that A.S.
would not be harmed: She has lived with the caregivers since
infancy and “[i]n her mind, they are her parents,” not Mother.
Mother upsets A.S. by reprimanding her when she refers to the
caregivers as her parents. A.S. repeatedly turned away when
Mother tried to kiss her. The study states that Mother’s
relationship is “one of a playmate or now-familiar adult who
cares about [A.S.] and gives her rewards or treats.” The study
offers firsthand observations; it was not terse or conclusory.
(In re M.G. (2022) 80 Cal.App.5th 836, 850 [bonding study briefly
described a parent-child video visit].)
       A playmate or friend does not represent the type of
substantial, positive emotional attachment that outweighs the
security of belonging to the family who has cared for A.S. nearly
her entire life. There is no showing, in the bonding study or
elsewhere, that A.S. would be harmed by severing the natural
parent/child relationship. A.S.’s attorney asserted that Mother
has “an ongoing negative effect” on the child. The court’s
determination that A.S. would not be harmed was not arbitrary,
capricious, or patently absurd. (In re Stephanie M. (1994) 7
Cal.4th 295, 318 [abuse of discretion standard].)
       In sum, the court did not err by selecting termination of
parental rights and implementing a plan of adoption. Mother



                                  21
was appropriately credited for her consistent visitation. But the
problems leading to A.S.’s 2019 detention—Mother’s mental
health and drug use—were never resolved. As a result, she is
limited to monitored visits despite years of services. “[A] parent’s
inability to overcome the issues that led to the dependency is not
a categorical bar to applying the exception,” though it is relevant
to the inquiry. (In re J.D. (2021) 70 Cal.App.5th 833, 852–853.)
A parent who gains “understanding of herself and her children’s
needs” with mental health treatment may be able to ensure
“positive” interactions, which is relevant to whether the child
would benefit from continuing the relationship or be harmed from
losing it. (Caden, supra, 11 Cal.5th at pp. 637–638.)
       A.S. has no significant attachment to Mother, whom she
sees as a friend, not as a parent. Mother still panics when A.S.
cries, despite one-on-one coaching. A guardianship is untenable,
especially when the evidence shows that A.S. is upset before and
after visits; Mother is hostile to the caregivers; and visits require
monitors. (Compare In re J.D., supra, 70 Cal.App.5th at pp. 855–
856 [child lived with his mother for three years before detention,
a therapist noted their positive affectionate relationship, and he
was happy after visits].)
       If parental rights are not terminated, A.S. would be
damaged by Mother’s increasingly desperate efforts to drive a
wedge between A.S. and her caregivers: Mother denigrates them
in front of A.S. and fabricates reports of child abuse. A.S. could
lose her placement with the only family she recognizes. Under
the circumstances, A.S.’s interests are best served by severing the
parental relationship and providing her with permanence and
stability in the adoptive home.




                                    22
       2. ICWA Does Not Require Conditional Reversal
       Mother argues that no one questioned her relatives about
Indian ancestry. The record shows she denied knowing that A.S.
has any Indian ancestry in March 2019; in April 2019, she signed
an ICWA-020 form declaring, “I have no Indian ancestry as far as
I know.” She described alleged father Steven R. as a white
supremacist; he never visited A.S. and cannot be located. Mother
was raised by MGM and is in contact with MGF. She has no
other living relatives—siblings, cousins, aunts, or uncles. At the
outset of the case, DCFS left a message for MGM, who never
called back. MGF spoke to DCFS in 2019 but it is unclear if he
was asked about Indian ancestry. At the section 366.26 hearing,
the court asked if ICWA was investigated; no one objected when
DCFS said it was.
       We review ICWA findings under a substantial evidence
standard. (In re Rebecca R. (2006) 143 Cal.App.4th 1426, 1430.)
If undisputed facts show the initial inquiry into Indian heritage
was deficient, we determine whether the deficiency invalidates
findings that ICWA does not apply. (In re Dezi C. (2022) 79
Cal.App.5th 769, 777, review granted Sept. 21, 2022, S275578,
(Dezi).) DCFS contends that any failure to ask MGM or MGF
about A.S.’s ancestry is harmless. We agree.
       ICWA establishes standards to follow before an Indian
child is removed from parental custody. (In re Austin J. (2020) 47
Cal.App.5th 870, 881–882.) An “Indian child” is “either (a) a
member of an Indian tribe or (b) is eligible for membership in an
Indian tribe and is the biological child of a member of an Indian
tribe.” (25 U.S.C.S. § 1903(4); Welf. & Inst. Code, § 224.1, subd.
(a).) From “the initial contact” with a family, DCFS and the court
have “an affirmative and continuing duty to inquire” whether a
child “is or may be an Indian child.” (Welf. & Inst. Code, § 224.2,



                                   23
subd. (a).) This means “asking the child, parents, legal guardian,
Indian custodian, extended family members, and others who have
an interest in the child . . . whether the child is, or may be, an
Indian child.” (Id., subd. (b).) At initial appearances, the court
must ask if a participant knows whether the child is Indian. (Id.,
subd. (c).) Additional inquiry and notice to tribes is required only
if there is “reason to believe” or “reason to know” that the child is
Indian. (Id., subds. (d), (e) & (f).)
       Mother does not claim membership in a federally
recognized tribe or assert that A.S. is eligible for membership as
the child of a member of an Indian tribe. (25 U.S.C.S. § 1903(4).)
She was questioned by DCFS and denied Indian ancestry. DCFS
spoke to MGF, then briefly to MGM but apparently did not
inquire about Indian ancestry. Mother argues that this lapse
mandates reversal.4
       Some courts have held that failure to question extended
family members requires automatic reversal “no matter how
‘slim’ the odds are that further inquiry on remand might lead to a
different ICWA finding by the juvenile court.” (Dezi, supra, 79
Cal.App.5th at p. 777, rev.gr.) We do not follow the automatic
reversal rule. (Id. at pp. 782–785.) “In our view, an agency’s
failure to conduct a proper initial inquiry into a dependent child’s
American Indian heritage is harmless unless the record contains
information suggesting a reason to believe that the child may be
an ‘Indian child’ within the meaning of ICWA, such that the
absence of further inquiry was prejudicial to the juvenile court’s


      4 Mother does not argue that DCFS improperly failed to
determine if A.S.’s alleged father is Indian. He could not be
interviewed because he never contacted DCFS, could not be found
with a due diligence search, and had to be served by publication.


                                    24
ICWA finding. For this purpose, the ‘record’ includes both the
record of proceedings in the juvenile court and any proffer the
appealing parent makes on appeal.” (Id. at p. 779, fn. omitted.)
       The record shows no reason to believe A.S. is an Indian
child. Mother denied Indian heritage. She was raised by MGM
and was in contact with MGF. When parental rights were
terminated, Mother was living with MGM. Unlike the mother in
In re Y.W. (2021) 70 Cal.App.5th 542, 548, who was adopted at
age two and lacked information about her biological family, there
is no concern that Mother does not know her heritage. Though
Mother has a history of mental illness, there is no indication that
she is too ill to know who she is. In short, Mother points to
nothing in the record indicating possible Indian heritage nor does
she make a proffer on appeal of such heritage. (Dezi, supra, 79
Cal.App.5th at p. 786, rev.gr.)
       A judgment cannot be set aside unless it has resulted in a
miscarriage of justice, meaning “it is reasonably probable that a
result more favorable to the appealing party would have been
reached in the absence of the error.” (People v. Watson (1956) 46
Cal.2d 818, 836; Dezi, supra, 79 Cal.App.5th at p. 779, rev.gr.)
       Mother has not shown a miscarriage of justice. She denied
Indian heritage to DCFS, and never said anything to the contrary
to the court. Her attorney did not object to the adequacy of the
ICWA inquiry, or to the court’s ICWA findings, or suggest that
Mother has Indian ancestry. (In re Ezequiel G. (2022) 81
Cal.App.5th 984, 1013.)




                                   25
                       DISPOSITION
     The order terminating parental rights is affirmed.
     NOT TO BE PUBLISHED.




                                        LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     HOFFSTADT, J.




                                 26